[Cite as State v. Keckler, 2013-Ohio-5493.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               HANCOCK COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 5-13-16

        v.

JERRY L. KECKLER,                                         OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Hancock County Common Pleas Court
                            Trial Court No. 2013 CR 47

                                      Judgment Affirmed

                          Date of Decision: December 16, 2013




APPEARANCES:

        William T. Cramer for Appellant

        Mark C. Miller and Alex K. Treece for Appellee
Case No. 5-13-16



ROGERS, J.

        {¶1} Defendant-Appellant, Jerry Keckler, appeals the judgment of the

Court of Common Pleas of Hancock County denying his motion for jail-time

credit. On appeal, Keckler argues that the trial court should have granted his

request for seven days jail-time credit. Keckler also argues that he was denied

effective assistance of counsel. For the reasons that follow, we affirm the trial

court’s judgment.

        {¶2} On February 19, 20131, the Hancock County Grand Jury indicted

Keckler on one count of domestic violence, in violation of R.C. 2919.25(A). On

April 3, 2013, Keckler withdrew his former plea of not guilty and pleaded guilty to

one count of domestic violence.                    The trial court ordered a pre-sentence

investigation and the matter proceeded to sentencing on June 5, 2013. At the

sentencing hearing, the trial court sentenced Keckler to community control with

five years supervision.            The trial court further advised Keckler that if his

community control was revoked he could be sentenced to a term of 16 months in

prison. As one of his conditions of his community control, Keckler was required

to serve a term of 30 days at the Hancock County Justice Center.


1
  We note that the file stamp on the indictment is illegible. In the Appellee’s brief, it states Keckler was
indicted on February 19, 2013. Appellee’s Br., p. 1. However, at the change of plea hearing, the State
testified, “Mr. Keckler was indicted by [the] Hancock County grand jury on February – I think it’s 18th.
The file stamp is a little difficult to read. However, it occurred this year near February.” (Docket No. 46,
p. 3).

                                                    -2-
Case No. 5-13-16



        {¶3} Keckler was committed to the Hancock County Justice Center on June

11, 2013 and remained confined there for 30 days. (Docket No. 23, p. 1). On

June 14, 2013, Keckler filed a pro se motion, requesting that the trial court grant

him seven days jail-time credit.2 That same day, the trial court denied Keckler’s

request, stating that “[Keckler]’s time has been properly and carefully calculated *

* *.” (Docket No. 25, p. 1).

        {¶4} Keckler filed this timely appeal, presenting the following assignments

of error for our review.

                                  Assignment of Error No. I

        THE   TRIAL   COURT   VIOLATED     THE   EQUAL
        PROTECTION CLAUSES OF THE STATE AND FEDERAL
        CONSTITUTIONS, AND R.C. 2949.08, BY FAILING TO
        CREDIT APPELLANT FOR TIME SPENT IN JAIL
        WAITING TO POST BOND.

                                  Assignment of Error No. II

        APPELLANT WAS DEPRIVED OF HIS RIGHT TO THE
        EFFECTIVE ASSISTANCE OF COUNSEL UNDER THE
        STATE AND FEDERAL CONSTITUTIONS WHEN
        COUNSEL FAILED TO RAISE THE ISSUE OF JAIL
        CREDITS AT SENTENCING.

        {¶5} Due to the nature of the assignments of error, we elect to address them

together.



2
 On appeal, Keckler argues that he was in jail from February 11, 2013, until he posted bond on February
18, 2013. Appellant’s Br., p. 3; (Docket No. 5, p. 1).

                                                 -3-
Case No. 5-13-16



                          Assignments of Error No. I & II

       {¶6} In his first and second assignments of error, Keckler argues that the

trial court violated R.C. 2949.08 when it denied his motion for jail-time credit.

Keckler also argues that he was denied effective assistance of counsel because his

trial counsel did not raise the issue of jail-time credit at his sentencing hearing.

       {¶7} R.C. 2949.08(B) clearly requires a trial court to include in its

sentencing entry the number of days that a person was confined for any reason

arising out of his/her offense prior to delivery to the jailer. It further requires that

the jailer reduce the term of incarceration by the number of days specified.

       (A) When a person who is convicted of or pleads guilty to a felony
       is sentenced to a community residential sanction in a community-
       based correctional facility pursuant to section 2929.16 of the
       Revised Code or when a person who is convicted of or pleads guilty
       to a felony or a misdemeanor is sentenced to a term of imprisonment
       in a jail, the judge or magistrate shall order the person into the
       custody of the sheriff or constable, and the sheriff or constable shall
       deliver the person with the record of the person's conviction to the
       jailer, administrator, or keeper, in whose custody the person shall
       remain until the term of imprisonment expires or the person is
       otherwise legally discharged.
       (B) The record of the person's conviction shall specify the total
       number of days, if any, that the person was confined for any reason
       arising out of the offense for which the person was convicted and
       sentenced prior to delivery to the jailer, administrator, or keeper
       under this section. The record shall be used to determine any
       reduction of sentence under division (C) of this section.
       (C) (1) If the person is sentenced to a jail for a felony or a
       misdemeanor, the jailer in charge of a jail shall reduce the sentence
       of a person delivered into the jailer's custody pursuant to division
       (A) of this section by the total number of days the person was

                                          -4-
Case No. 5-13-16



       confined for any reason arising out of the offense for which the
       person was convicted and sentenced, including confinement in lieu
       of bail while awaiting trial, confinement for examination to
       determine the person's competence to stand trial or to determine
       sanity, confinement while awaiting transportation to the place where
       the person is to serve the sentence, and confinement in a juvenile
       facility.

R.C. 2929.08(A)-(C)(1).

       {¶8} The statute does not exempt a period of confinement under a

community control residential sanction from this requirement of reduction, or

from the requirement that the sentencing entry include the number of days

previously served. Therefore, the trial court erred in failing to specify the number

of days Keckler had served prior to sentencing. However, at this time, there is no

remedy available to Keckler as the issue of how much jail time he must serve

under the community control residential sanction is now moot.

       {¶9} While it is well-established that an appeal that challenges a felony

conviction is not moot even if the entire sentence has been served before the

appeal is heard, State v. Golston, 71 Ohio St.3d 224, paragraph one of the syllabus

(1994), this same reasoning does not apply if the appellant is challenging only the

length of his sentence, and not the underlying conviction, State v. Beamon, 11th

Dist. Lake No. 2000-L-160, 2001-Ohio-8712, *2.          This is because once the

appellant has been released, his sentence has expired. State ex rel. Gordon v.

Murphy, 112 Ohio St.3d 329, 2006-Ohio-6572, ¶ 6. “If an individual has already

                                        -5-
Case No. 5-13-16



served his sentence, there is no collateral disability or loss of civil rights that can

be remedied by a modification of the length of that sentence in the absence of a

reversal of the underlying conviction.” Beamon at 1.

       {¶10} Here, Keckler admits that he has served the full 30 days in the

Hancock County Justice Center. Therefore, because he has already served the

entire length of his sentence, the issue of whether the trial court improperly denied

his request for jail-time credit is moot. See State ex rel. Compton v. Sutula, 132

Ohio St.3d 35, 2012-Ohio-1653, ¶ 5 (“Compton’s claims concerning jail-time

credit were rendered moot when he was released from prison.”); State v. Feagin,

6th Dist. Huron No. H-12-014, 2013-Ohio-1837, ¶ 4 (“Once a defendant has

served his sentence and has been released from prison * * * any error related to the

calculation of his jail-time credit is moot.”).

       {¶11} While we find that Keckler’s argument as to his jail-time credit is

moot, Keckler will be on supervision for the next five years. If Keckler violates

his supervision, this decision will not preclude Keckler from again raising the

issue of jail-time credit to be applied to any subsequent jail sentence.

       {¶12} Since the issue of whether the trial court properly denied Keckler’s

jail-time credit is moot, we likewise find that Keckler’s contention that his trial

counsel was ineffective is moot.



                                          -6-
Case No. 5-13-16



         {¶13} Accordingly, we overrule Keckler’s first and second assignments of

error.

         {¶14} Having found no error prejudicial to Keckler in the particulars

assigned and argued, we affirm the trial court’s judgment.

                                                             Judgment Affirmed

WILLAMOWSKI and SHAW, J.J., concur.

/jlr




                                        -7-